EschweileR, J.
Upon rehearing the court .withdraws from the former decision so much thereof as disposed of this case upon a there declared reiteration of and re-adherence to the so-called eighth-line rule as based upon the cases of Whitney v. Detroit L. Co. 78 Wis. 240, 47 N. W. 425; Lally v. Rossman, 82 Wis. 147, 51 N. W. 1132; and Wisconsin Realty Co. v. Lull, 177 Wis. 53, 187 N. W. 978. This, however, is so far, and so far only, as-our former opinion in this case and the prior decisions just above cited is and are considered as holding that an intercepting governmental subdivision line is, in and of itself, a complete bar to further search for an actual water boundary by the holder of patent titles from the United States government in sitúa-*469tions where such a water boundary is represented in the original plat or survey; and we now declare the rule of this state to be, that such an intercepting governmental subdivision line is not to be deemed an absolute and controlling feature, but one only of the many that may be properly considered in solving such a problem as is here presented.
We now affirm the judgment below upon the broader and unquestioned rule of law that, in questions such as here presented, the primary consideration is to ascertain, as far as now possible, what should be deemed was the intention or purpose in the original government survey and chamber platting of the property bordering on any particular body of water. Such a rule is recognized as to patents from the United States in Shufeldt v. Spaulding, 37 Wis. 662, 668; Lyon v. Fairbanks 79 Wis. 455, 461, 48 N. W. 492; Brown v. Dunn, 135 Wis. 374, 379, 115 N. W. 1097; just as it is for subsequent conveyances. Wis. Realty Co. v. Lull, 177 Wis. 53, 61, 187 N. W. 978.
The rectangular method of surveying and platting was chosen by the government and has been constantly maintained. Massie v. Watts, 6 Cranch, 148, 166; Martin v. Carlin, 19 Wis. 454, 456; Whitney v. Detroit L. Co. 78 Wis. 240, 247, 47 N. W. 425; Clark, Surveys and Boundaries, sec. 4.
The forty-acre quarter-quarter section was the primary unit in the division of land by government survey. , When such unit could'not, owing to particular situations presented, be used, then, and not until then, were fractional subdivisions authorized to be created which might have less or more than the forty acres of the primary unit. Gazzam v. Phillips, 20 How. (61 U. S.) 372, 377.
It may therefore be properly assumed that in questions such as here presented of adjustments to permit, if possible, of actual water boundaries, where such boundaries were represented on the original plat and survey, that the original *470purpose was to vary as little from and to conform as nearly as practicable with the established standards as to quantity of land, rectangular lines, and conformity with established subdivisional lines.
In disposing of the present problem we are not met with the situation presented in most if not all of the many decisions concerning water boundaries where, when the lines of the original plat (other than the meanders) are applied in survey of the actual ground, there is a result showing no water frontage at all; for here plaintiff’s lot 7 has water frontage by actual survey as well as by the original plat. The present survey does not deprive him of a frontage on the lake, but restricts him to less than originally shown; but he, in effect, is insisting that he is entitled to as much actual water frontage as was first indicated. Such a claim, if fully and logically carried out, would permit him to take a large piece of lot 8, as indicated on the sketches supra, in order to complete his claimed shore line, inasmuch as the indentation by the bay was much more to the south on the original plat than it is on the actual survey.
Considering, therefore, all recognized proper elements, and comparing the actual survey with the original plat, the conclusion is well nigh irresistible that the original plat would have, if the actual situation had been understood, confined the outside lines of lot 7 to the rectangular form so clearly indicated by the straight lines then shown on all of the three sides and part way on the west side of the lot, and would not have crossed over to include the claimed narrow strip A, sketch 2, adjacent to the northwest corner of lot 7, nor crossed the same west north-and-south sixteenth line south of the actual line of the same bay or indentation.
We therefore reach the same conclusion as before declared.
By the Court. — Judgment affirmed.